DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 16 recites a “storage medium”, however, the applicant’s specification does not describe such medium as only encompassing statutory subject matter, and therefore, the claim as a whole is non-statutory. The examiner suggests amending the claim to include “non-transitory computer readable medium” or equivalent. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the certainty is calculated using at least one of the first score or the second score and at least one of the third score or the fourth score” is unclear. Claim 1 clearly recites that only one of the first score, second score, third score, and fourth score is used for such calculation (“calculating […] using at least one of the first score, the second score, the third score, and the fourth score”), which is inconsistent with claim 2. The examiner suggests amending the claim to include “the certainty is further calculated using” for consistency with claim 1.
Claims 3, 4, 14, and 17 are each rejected for reasons similar to claim 1 (i.e., calculating the certainty with additional elements, inconsistent with the base claim dependent upon).
Regarding claim 5, the limitation “in the first processing, the calculator determines…” is unclear. Claim 1, which claim 5 is directly dependent upon, clearly states that only one of the first processing, second processing, third processing, and fourth processing may be performed (“a calculator performing at least one of first processing […], a second processing […], third processing […], or fourth processing”). The broadest reasonable interpretation of claim 1 would then include not performing the first processing, in which case, it is unclear whether the limitations of claim 5 are performed or implemented.
Claim 6 is rejected for reasons similar to claim 5 (i.e., reciting specifications of the second processing while the broadest reasonable interpretation of claim 1 recites not performing the second processing).









Allowable Subject Matter
Claims 1, 7-13, 15, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kulkarni et al. (“Optical numeral recognition algorithm for seven segment display”) discloses:
a reader reading a character from a character image, the character being displayed by a segment display and imaged in the character image, the segment display including a plurality of segments (section II.A, a camera capturing an image of a seven-segment display); and
a calculator (see section I, a computer) performing at least one of:
first processing of setting a plurality of determination regions corresponding to the plurality of segments in the character image, and calculating a first score based on a state of pixels of the character in each of the plurality of determination regions, a second processing of extracting, from the pixels of the character, pixels matching a mask, and calculating a second score based on a match ratio between the pixels of the character and the extracted pixels, the mask being preset, third processing of calculating a third score based on a ratio of a length of the character image in a first direction and a length of the character image in a second direction, the second direction crossing the first direction, or fourth processing of detecting an existence or absence of a portion of the character in each of the plurality of determination regions and calculating a fourth score based on a comparison result between the detected result and patterns, the patterns being preset (see section II.F, determining multiple regions d1-d4 corresponding to the seven-segment display, and calculating a black pixel density for each of the region, which reads on the “first processing”).
However, Kulkarni does not disclose the calculator calculating a certainty of the reading by using at least one of the first score, the second score, the third score, or the fourth score. Similar reasons apply to claims 13 and 18. Claim 16 recites subject matter similar to claim 1, however, is rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi (USPN 9,646,218), Shigeno et al. (USPAPN 2016/0086031), and Bonačić et al. (“Optical character recognition of seven-segment display digits using neural networks”) each discloses recognizing numerals displayed with seven segments, however, does not disclose the subject matter recited in the applicant’s claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668